Title: Enclosure: William Williams to John Chester, 29 September 1791
From: Williams, William
To: Chester, John



Lebanon [Connecticut] 29 Sepr 1791
Sir

In answer to your Letter of ye 10th Augt Ulto. thro the multiplicity of Business & avocations, I am able to give you a very imperfect account of Manufactures in this County, & I suppose quite inadequate to the Secretarys Wishes. There are manufactures of Linnen Cloths carried on in very many Families in this Town & County, & large quantities are made, many private Looms for weavg in Families beside what is wove by those whose stated business it is, the Cloths are of perhaps every quality below superfine; and are sold at about the prices which foreign Linnens of the same fineness are, but generally more durable. Also large quantities of wool is spun up in Families, & generally wove by professors of that are, & dressed & prepared by the Clothiers of which there are three or four in this Town, & ye same proportion I believe in other Towns of ye County of Windham. The Cloths are of good qualities & various, most of them of the midling kind, very durable; Colours fixed & hansome of almost every hue are given them by the Dyers. There is one Cargill at Pomfret who carries on the Clothier Business to a very considerable degree, one Condall at Killingley. They manufacture large quantities of Woollen Cloths, many of them in Colour & quality fit for Gentlemen of any Character, also at Windham & such other Towns, Workmen who have considerable skill in the business. These Cloths, considering their quality & durability, are sold lower than imported Cloths, the particular quantities it is impossible for me to assertain, without more time & expense than can be afforded by one, who has spent almost all his hitherto Life in public Service with little emolument to himself thereby. The high price of Labour, & plenty of Lands prevent greater progress & perfection in these & other ⟨–⟩ of Manufactures. What is done in this County is by Individuals at their own cost & risque. The Genl Assembly granted a small Lottery for the encouragement of Condalls Works, which I believe is not yet drawn. The Silk manufacture in this County is principally at Mansfield the best Information I can give you respecting that & sample of ye work, is contained in a Letter from Consnt Southworth Esq. which is inclosed. There is a Cotton Manufacture in this Town set up about a year since by Majr Tilden & 2 or 3 Partners. They have made considerable quantities of Fustian, Jeans & various Cloths, equal in Color & quality to the wishes of ye Consumers, & they are not deficient in Pride & ambition, they are I trust more durable than imported of the same quality, & are sold rather under. They have no public encouragement, & I fear will not be able to prosecute the business, to advantage much longer, without some public aid, their Buildings & Machinery having been expensive, & they not yet sufficiently furnished.
There [are] also almost every kind of Handy Crafts men among us professing the several Trades. Edge Tools of every kind are made in great perfection & the prices of all kinds of Manufactures are very much governed by that of imported, as the makers (think they) can’t afford their articles under & cant get more.

I had ye fullest assurance of Col. Grosvenor, of a particular Information relative to Cargill & Condalls, Woolen Factories, & have delayd writing you on ye Acco. in daily expectation of it, but have yet recivd nothing.
All the Information I am able to give at prese⟨nt⟩ will be of little advantage to the Secretar⟨y⟩ I trust, but I hope & doubt not, but ⟨what⟩ he will obtain, aided by his own Genius ⟨and⟩ penetration will enable him to make a Report as satisfactory useful, & acceptable as they have hitherto been.
I am Sir with esteem & regard, your   most obedt & very humble Servant
Wm. Williams
PS if I sho’d. not attend ye Supreme Court of Errors, it will be on acco. of my concern with my two Sons, who were lately innoculated for ye small Pox at N London.
Happen to be out of paper, fit to use.
Honble Jno. Chester Esqr
